DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17 and 19-29 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 10,713,794 to He et al.

With regard to claim 1, He discloses a processor (Fig. 1) comprising: 
one or more circuits to generate a labeled training image based, at least in part, on one or more objects in the training image determined by a neural network and one or more annotations associated with the training image (column 1, lines 59-67 and column 2, lines 1-27 and columns 29 and 30, and Figs. 9 and 10, He teaches identifying and labeling images with annotations by a neural network for use in training a neural network system).

With regard to claim 2, He discloses the processor of claim 1, wherein: 
one or more partial labels are generated based, at least in part, on the one or more annotations (Fig. 9, image 910 has regions identifying objects indicated or labeled in feature map 920); 
one or more prediction maps about the one or more objects are determined by the neural network (Fig. 9, feature maps or prediction maps 920 have regions of interest (ROIs) 930 mapped); 
one or more feature maps are generated based, at least in part, on the one or more partial labels and the one or more prediction maps (Fig. 9, regional feature maps 950 are generated based on the feature map 920); and 
a label for the labeled training image is generated based, at least in part, on a combination of the one or more feature maps (Fig. 9, step 958, The objects 960 have labels 970 assigned.  See column 29, line52-column 10, line 54).  

With regard to claim 3, He discloses the processor of claim 2, wherein the one or more partial labels are generated by performing a weak supervision technique on the one or more annotations (column 30, lines 20-54, He discloses that a common objects test set is used which contains various images of particular objects with ground-truth labels).

With regard to claim 4, He discloses the processor of claim 2, wherein the label for the labeled training image is generated by concatenating the one or more feature maps into a combined feature map and determining, using a fusion neural network, a label from the combined feature map (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 5, He discloses the processor of claim 2, wherein the neural network is trained to determine the one or more objects in the training image based, at least in part, on the one or more prediction maps and the label (column 30, lines 10-53, The network is trained to determine and classify identified objects using the prediction feature maps).

With regard to claim 6, He discloses the processor of claim 1, wherein the neural network to determine the one or more objects in the training image is a convolutional neural network (column 30, lines 9-15).

With regard to claim 7, the discussion of claim 1 applies.

With regard to claim 8, He discloses the system of claim 7, further comprising: 
one or more weak supervision techniques to generate one or more pseudolabels from the one or more annotations (Fig. 9, image 910 has regions identifying objects indicated or labeled in feature map 920.  See also column 30, lines 20-54, He discloses that a common objects test set is used which contains various images of particular objects with ground-truth labels); 
one or more prediction maps generated by the neural network to indicate information about the one or more objects (Fig. 9, feature maps or prediction maps 920 have regions of interest (ROIs) 930 mapped); 
generating, using the one or more prediction maps and the one or more pseudolabels, one or more feature maps (Fig. 9, regional feature maps 950 are generated based on the feature map 920); and 
combining the one or more feature maps into a label for the labeled training image (Fig. 9, step 958, The objects 960 have labels 970 assigned.  See column 29, line52-column 10, line 54).  

With regard to claim 10, He discloses the system of claim 8, wherein a contextual loss is calculated based, at least in part, on the one or more prediction maps and the neural network is trained based, at least in part, on the contextual loss (column 32, lines 4-47, He discloses calculating multi-task classification loss).  

With regard to claim 11, He discloses the system of claim 8, wherein the one or more feature maps are generated by using the one or more predictions maps to determine information in the one or more pseudolabels indicating the one or more objects in the training image (column 32, lines 28-48, He discloses predicting class labels as well as mask predictions for classifying and labeling the objects).

With regard to claim 12, He discloses the system of claim 8, wherein the one or more feature maps are combined by concatenating the one or more feature maps into a concatenated feature map and using a convolutional neural network to determine the label (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 13, He discloses the system of claim 12, wherein one or more loss values for the neural network is calculated based, at least in part, on the label, and the one or more loss values are used to train the neural network (column 32, lines 4-47, He discloses calculating multi-task classification loss).  

With regard to claim 14, He discloses the system of claim 7, wherein the one or more annotations comprise indications approximating the one or more objects in the training image (Fig. 9, step 958, The objects 960 have labels 970 assigned.  See column 29, line 52-column 10, line 54).  

With regard to claim 15, the discussion of claim 1 applies.  He discloses a computer system operating a computer program.

With regard to claim 16, He discloses the machine-readable medium of claim 15, wherein the set of instructions, if performed by the one or more processors, further cause the one or more processors to: 
generate one or more pseudolabels using one or more weak supervision techniques based, at least in part, on the one or more annotations and the training image, the one or more pseudolabels indicating an estimation of a foreground and a background in the training image  (Fig. 9, image 910 has regions identifying objects indicated or labeled in feature map 920.  See also column 30, lines 20-54, He discloses that a common objects test set is used which contains various images of particular objects with ground-truth labels.  See also column 39, lines 54-67, He discloses labeling foreground); 
generate one or more prediction maps using the neural network based, at least in part, on the training image Fig. 9, feature maps or prediction maps 920 have regions of interest (ROIs) 930 mapped); 
update the one or more pseudolabels using the one or more prediction maps into one or more feature maps (Fig. 9, regional feature maps 950 are generated based on the feature map 920); and 
combine the one or more feature maps into a label for the labeled training image (Fig. 9, step 958, The objects 960 have labels 970 assigned.  See column 29, line52-column 10, line 54).  

With regard to claim 17, He discloses the machine-readable medium of claim 16, wherein the neural network is a convolutional neural network and the one or more prediction maps comprise information indicating an estimation of the one or more objects in the training image (column 30, lines 1-54, He discloses identifying and classifying objects using the prediction maps).

With regard to claim 19, He discloses the machine-readable medium of claim 16, wherein the one or more feature maps are combined by concatenating the one or more feature maps into a combined feature map and determining a label for the labeled training image based, at least in part, on the combined feature map (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 20, He discloses the machine-readable medium of claim 19, wherein the label is determined using a convolutional neural network, the convolutional neural network trained based, at least in part, on shared information between the one or more feature maps (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 21, He discloses the machine-readable medium of claim 15, wherein the labeled training image comprises a label determined based, at least in part, on the training image and the one or more annotations, and the neural network is trained based, at least in part, on information contained in the label (column 1, lines 59-67 and column 2, lines 1-27 and columns 29 and 30, and Figs. 9 and 10, He teaches identifying and labeling images with annotations by a neural network for use in training a neural network system).

With regard to claim 22, the discussion of claim 1 applies.

With regard to claim 23, He discloses the method of claim 22, further comprising:
generating one or more feature maps about the training image using the neural network, the one or more feature maps generated based, at least in part, on the training image and one or more pseudolabels determined from the one or more annotations (Fig. 9, image 910 has regions identifying objects indicated or labeled in feature map 920.  See also column 30, lines 20-54, He discloses that a common objects test set is used which contains various images of particular objects with ground-truth labels); and
combining the one or more feature maps into a label for the labeled training image (Fig. 9, step 958, The objects 960 have labels 970 assigned.  See column 29, line52-column 10, line 54).  

With regard to claim 24, He discloses the method of claim 23, wherein the one or more pseudolabels are determined from the one or more annotations using one or more weak supervision techniques, the one or more pseudolabels comprising information to indicate at least an estimated foreground and an estimated background in the training image (Fig. 9, image 910 has regions identifying objects indicated or labeled in feature map 920.  See also column 30, lines 20-54, He discloses that a common objects test set is used which contains various images of particular objects with ground-truth labels.  See also column 39, lines 54-67, He discloses labeling foreground).

With regard to claim 25, He discloses the method of claim 23, wherein the one or more feature maps are further generated based, at least in part, on updating the one or more pseudolabels based on one or more prediction maps determined by the neural network, the one or more prediction maps indicating an estimation of the one or more objects in the training image (Fig. 9, regional feature maps 950 are generated based on the feature map 920. column 30, lines 1-54, He discloses identifying and classifying objects using the prediction maps).  

With regard to claim 26, He discloses the method of claim 25, wherein one or more context loss values are calculated based, at least in part, on the one or more prediction maps and the one or more context loss values are used to train the neural network (column 32, lines 4-47, He discloses calculating multi-task classification loss).  

With regard to claim 27, He discloses the method of claim 23, wherein the one or more feature maps are combined into the label by concatenating the one or more feature maps into a concatenated feature map and using a fusion neural network to determine the label from the concatenated feature map (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 28, He discloses the method of claim 27, wherein the fusion neural network is a convolutional neural network (Fig. 9, elements 958 and 955, the layers of the neural network are fully connected and use the multiple feature maps to determine classification for labeling the identified objects).

With regard to claim 29, He discloses the method of claim 27, wherein one or more loss values are calculated based, at least in part, on the one or more feature maps and the one or more loss values are utilized to train the fusion neural network (column 32, lines 4-47, He discloses calculating multi-task classification loss).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 10,713,794 to He et al. and 2019/0102878 to Zhang et al.

With regard to claim 30, He discloses thee method of claim 22, but does not explicitly disclose wherein the neural network is a 3D U-Net neural network. 3D U-Net neural networks are well known in the art as useful type of neural network.  Zhang teaches the use of a 3D U-Net neural network and lists several types of neural networks that can be used in processing image object identification (paragraph [0045]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use a 3D u-Net neural network as taught by Zhang in combination with the object identification of He.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669